PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/260,295
Filing Date: 29 Jan 2019
Appellant(s): Torrey et al.



__________________
H.M. Bedingfield
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 14, 2021.

EXAMINER’S ANSWER
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 14, 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1-3, 7, and 8 under 35 U.S.C. § 103 as being unpatentable over Feres (US 6,110,617 A) in view of Horton et al (US 6,022,638 A), hereinafter "Horton," is maintained as set forth below.
Regarding claim 1, Feres teaches a battery having a flat top cover configuration
comprising:
a battery container including plural battery cells (col. 3, lines 44-55; fig. 1,
item 10);
a battery cover sealed to the battery container (col. 3, lines 44-55; fig. 1, item 14) including plural battery cell openings along the battery's centerline (col. 3, line 56 to col. 4, line 6; fig. 1, item 22);

at least one side vent communicating internal flame arrestor material with atmosphere, in this case the vent recesses that contain porous PTFE discs or frits (col. 4, lines 7-13; fig. 2, items 36 & 42), and positioned on a second, opposite side of the battery centerline, in this case the slits that the passage open to are located on the opposite side of the centerline from the terminals (col. 4 lines 7-13; see annotated fig. 1, item 40).
Feres does not teach the handle. However, Horton teaches a handle with a
centerline attachment with a battery cover that is configured to be recessed with regard
to the periphery of the battery cover and wrap around the terminals in the collapsed
state on the first side of the battery centerline (col. 3, line 53 to col. 4; fig. 1 & 2, item
20). One with ordinary skill in the art would realize that providing such a handle would
allow the battery to be lifted and carried without degrading or interfering with battery
performance (see col. 3, line 53 to col. 4, line 2). Therefore, it would have been obvious
to have included such a handle in order to facilitate lifting and carrying the battery
without degrading or interfering with its performance.

    PNG
    media_image2.png
    542
    553
    media_image2.png
    Greyscale

Regarding claim 2, Feres further teaches that the battery cover includes:
a primary battery cover sealed to the battery container, in this case the
cover that is heat sealed to the casing (col. 3, lines 44-55; fig. 1 & 2, item 20),
plural terminals operatively connected to said plural battery cells and extending
through the primary cover, in this case the lead posts (col. 3, lines 44-55; fig. 1 &
2, item 20); and
a secondary cover having at least a portion provided opposite the centerline from the terminals and sealed to the primary cover, in this case the manifold vent cover that 
Feres does not teach the handle. However, Horton teaches a handle with a centerline attachment with a battery cover that is configured to be recessed with regard to the periphery of the battery cover and wrap around the terminals in the collapsed state on the first side of the battery centerline (col. 3, line 53 to col. 4; fig. 1 & 2, item 20). One with ordinary skill in the art would realize that providing such a handle would allow the battery to be lifted and carried without degrading or interfering with battery performance (see col. 3, line 53 to col. 4, line 2). Therefore, it would have been obvious to have included such a handle in order to facilitate lifting and carrying the battery without degrading or interfering with its performance.
5.   Regarding claim 3, Feres further teaches that the primary cover further
comprises:
plural cell openings including a raised wall portion having an upper circumferential wall opening in communication with a cell electrolyte overflow area that is defined by upstanding walls, in this case the cell openings (col. 3, lines 44-55; fig. 1 & 2, item 22) and the walls and ribs that define the electrolyte
flow pattern in the event of a battery tilt or turn over (col. 3, line 56 to col. 4, line 	6; fig. 2, items 24 & 28); and

plural hollow posts configured to extend from a bottom portion thereof and at least partially within the cell openings of the primary battery cover, the top portion thereof being open to the hollow openings of the posts (col. 3, line 56 to col. 4, line 6; fig. 2, item 23);
		plural gas flow areas complementary to the configuration of the cell electrolyte overflow area of the primary battery cover and including wall channels to permit gases to flow between such defined gas flow areas, in this case the vents and passages internal to the manifold (col. 4, lines 7-13; fig. 2, items 36 &
38); and
at least one frit disposed between and in communication with said gas flow areas and an outside vent in the secondary battery cover (col. 4, lines 7-13;
fig. 2, item 42).
Regarding claim 7, Feres further teaches that the hollow posts are configured to act as an anti-spewing baffle as well as an alignment guide for the secondary cover, in this case the hollow posts are of the same shape and position and would therefore be capable of performing the anti-spewing and guiding functions (see fig. 2, items 22 & 23; see also MPEP § 2114).
Regarding claim 8, Feres further teaches that the second cover includes alignment guides, in this case the hollow posts are arranged to extend down into the cell openings (col. 3, line 56 to col. 4; fig. 2, items 22 & 23) and thus act as "alignment
guides" as the two cover portions would not be able to be mated and sealed if the hollow posts are not correctly aligned with the openings.

forth below.
Regarding claim 4, Feres does not teach the handle. However, Horton teaches the handle as discussed in the rejection of claim 1, above, and further teaches that the handle comprises two assembly pins on opposing sides (col. ; fig. 4 & 5, item 44) and a flat profile in a folded, inset state relative to the battery cover (see fig. 1, items 14 & 20). Horton does not teach the curved section. However, Andersen teaches a battery handle comprising a curved section, in this case a handle with a crossbar with a degree of curvature (10031; fig. 10, items 48 & 76) which would provide the ergonomic handle contour in the upright position (see fig. 2 & 5, item 48). One with ordinary skill in the art would realize that providing such a handle would allow the battery to be lifted and carried without degrading or interfering with battery performance (see Horton col. 3, line 53 to col. 4, line 2). Therefore, it would have been obvious to have included such a handle in order to facilitate lifting and carrying the battery without degrading or interfering with its performance.
Regarding claim 5, Feres does not teach the handle. However, Horton teaches
the handle as discussed in the rejection of claim 1, above, and further teaches that the battery cover has a complementary curved profile to receive the handle in the collapsed state, in this case the battery handle is flush with the cover in the resting or down position (see fig. 1 & 2, items 14 & 20). Horton does not teach the curved section.
However, Andersen teaches a battery handle comprising an inwardly curved section, in


The rejection of claim 6 under 35 U.S.C. § 103 as being unpatentable over Feres in view of Horton, Andersen, and Nagata et al (US 2014/0125072 A1), hereinafter "Nagata," is maintained as set forth below.
Regarding claim 6, Feres does not teach the handle. Horton teaches the handle as discussed in the rejection of claim 1, above, and further teaches that the handle should possess sufficient rigidity (col. 5, lines 1-19), but does not teach curved portion or internal diagonal cross ribs. Andersen teaches the curved portion as discussed in the rejection of claim 4, above, and also teaches that it is desirable for the handle to be rigid (10031), but does not teach the diagonal cross ribbing. However, Nagata teaches a
handle comprising diagonal ribs that reduces handle flex (10032; fig. 12, item 11). One
with ordinary skill in the art would understand that providing such diagonal ribs in the handle between the flat and curved portions would decrease handle flexibility (see 1 0032) and yield the desired handle rigidity. Therefore, it would have been obvious to
have included the diagonal ribs in order to yield a handle of the required rigidity.
(2) Response to Argument
Issue A – Claims 1-3, 7 and 8 have been rejected under 35 USC 103 as allegedly being unpatentable over Feres in view of Horton et al.
	1a. A second embodiment of Horton (Figure 10) includes centerline cell holes and a centerline handle attachment, but with the handle fold position on opposite sides of the battery rather than on the same side (around the terminals).  
	The rejection of record relies upon the embodiment of Horton in Figure 1 and 2. Appellant’s argument is towards an embodiment not relied upon and thus, the appellant’s argument is not commensurate in scope with the rejection of record. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123.  Horton teaches a handle with a centerline  attachment with a battery cover that is configured to be recessed with regard to the periphery of the battery cover and wrap around the terminals in the collapsed state on the first side of the battery centerline (i.e. the same side of the terminals) (col. 3, line 53 to col. 4; fig. 1 & 2, item 20). Therefore, the Examiner maintains the rejection to the independent claim as above.
	1b. Horton does not mention venting of the battery nor does Horton teach or suggest use of a flame arrestor/frit in conjunction with any venting function.
	In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 
1c. Examiner attempts to combine a handle-less/strapless battery with an off-side battery vent/flame arrestor (Feres) with a reference that doesn’t teach or suggest venting or use of a flame arrestor or and includes a handle that nests on the opposite sides from the battery terminals (Horton), wherein neither reference relied upon provides a handle wrapped around the terminals.
	In response to appellant’s arguments against the references individually (Feres having no handle and Horton having no vents), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the side where the handle is located, there is an embodiment in Horton that teaches the handle on same side as terminals, wrapping around the terminals (col. 3, line 53 to col. 4 line 2 and Figures 1 and 2). Thus, Horton provides a handle wrapped around the terminals. The Office action provides motivation for the handle, which is also used for a lead acid battery, such that it would have been obvious to have included the handle in order to facilitate lifting and carrying the battery without degrading or interfering with its performance (col. 3 line 53 to col. 4 line 2).  Therefore, the Examiner maintains the rejection to the independent claim as above.
	1d. There is simply no room to put a handle on the line that the Examiner has drawn through the center of the Feres battery, even if there was any evidence of a teaching or suggestion that Feres should use a handle or strap.
Examiner respectfully disagrees. In response to appellant’s argument that there is simply no room for the handle in Feres, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Feres teaches a lead-acid battery (Col. 1, line 5). Horton teaches the handle provides the ability to transport a lead-acid battery without degrading or interfering with battery performance (i.e. Horton provides motivation for providing the handle on a lead-acid battery) and further mentions providing batteries with a handle has become important in facilitating battery transport and lifting in Starting, lighting and ignition batteries (SLI) (Col. 1 , lines 9-23). Feres also teaches a SLI battery (Col. 1, lines 14-20, Col. 4, line 49). Furthermore, there is no proof or evidence that there is no room to modify Feres with a handle. Nothing in the prior art teaches that the proposed modification would have resulted in an inoperable lead-acid battery. Regarding having room for the handle, Horton teaches the handle attachment does not alter the outer dimensions of the battery and group sizes, the length, width and height of the container are not altered and not restricted by the handle (Col. 3, lines 60-67). Therefore, the Examiner maintains the rejection to the independent claim as above.
1e. The proposed combination fails to teach the arrangement of the primary and secondary battery covers to achieve the internal structure of the underside of the secondary cover including channel breaks in the continuity of the area-defining walls, providing upper vent passages for gases from the vents of the frits and associate frit opening.
In response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., the internal structure of the underside of the secondary cover including channel breaks in the continuity of the area-defining walls, providing upper vent passages for gases from the vents of the frits and associate frit opening) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the Examiner maintains the rejection to claim 2 as above.
Issue B -- Claims 4 and 5 have been rejected under 35 USC 103 as allegedly being
unpatentable over Feres in view of Horton and Andersen.
	2. Andersen describes an interiorly positioned handle and does not remedy the deficiencies of Feres and Horton, described above. 
In response to appellant’s arguments against the references individually (Anderson describes an interiorly positioned handle), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to the arguments 
Issue C -- Claim 6 has been rejected under 35 USC 103 as allegedly being
unpatentable over Feres in view of Horton, Andersen and Nagata. 
	3. Nagata describes a vehicle door handle and does not remedy the deficiencies of Feres and Horton, described above. 
In response to appellant’s arguments against the references individually (Nagata describes a vehicle door handle), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). With respect to the arguments regarding the 103 rejections, appellant argues that the prior art used to render obvious the rejected claims (Nagata) does not cure the deficiencies of the rejection applied to the independent claim (Feres, Horton and Anderson). Appellant does not argue how the combination is not proper. Therefore, the Examiner maintains the obviousness rejection and upholds the rejection to the independent claim, as above.





Respectfully submitted,
/A.C./Examiner, Art Unit 1729   
                                                                                                                                                                                                     Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.